DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 13-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-12 are being examined on the merits in the instant application. 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I, instant claims 1-14 in the reply filed on 10/27/2021 is acknowledged.
	Applicants have elected the following species in the reply filed 10/27/2021: (a) a species of infiltrate material or specific combination of infiltrate material is pyrolytic carbon; and (b) a species of a device having at least one microbially-resistant surface, with specificity to a specific device is a medical device. Instant claims 1-12 read on the elected subject matter.
	Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/18/2019.

Priority
	The instant Application is a continuation (CON) of US Application No. 15/522,729 which was a 371 of international Application No. PCT/US2015/057908 which claimed priority to U.S. Provisional Application No. 62/122,723. 
	The U.S. effective filing date has been determined to be 10/28/2015, the filing date of PCT/US2015/057908. Applicant's claim for a priority date of, 10/28/2014, the filing date of U.S. Provisional Application No. 62/122,723 (hereafter ’723), is acknowledged. However the examiner sees no support for the claimed subject matter in ‘723.
Information Disclosure Statement


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “topological pattern” in line 4. It is unclear what a “topological pattern” should be. The term topological, an adjective, is defined as “of or relating to topology.” And topology is defined as “topographic study of a particular place.” The term pattern is defined as “a natural or chance configuration.” Based upon the dictionary definition, the claim term  “topological pattern” appears to be related to the topographic study of a natural 1” should be. Appropriate clarification is required.
	Claim 8 is rejected as being indefinite because the claim recites “wherein the surface features are spaced at a center-to-center distance from 300 nm to 500 nm.” without identifying what the surface features are, or what should be considered a “center” such that the center-to-center distance is clearly defined. Appropriate clarification is required.
	claims 2-7 and 10-12 are rejected as inheriting the subject matter of a parent claim rejected, as discussed above.
Prior Art Rejections
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jones et al. (“Fabrication and Testing of Planar Stent Mesh Designs Using Carbon-Infiltrated Carbon Nanotubes,” 2013; ASME, Journal of Nanotechnology in Engineering and Medicine, Vol. 4, No. 020903 pp. 1-7).
Applicant’s Claims
	A microbially-resistant layer, comprising: a carbon nanotube layer; and an infiltrant material infiltrated into the carbon nanotube layer to form a microbially-resistant topological pattern of surface features, wherein the topological patter provides microbial resistance (instant claim 1).
	Elected species: (a) a species of infiltrate material or specific combination of infiltrant material is pyrolytic carbon; and (b) a species of a device having at least one microbially-resistant surface, with specificity to a specific device is a medical device.
Claim Interpretation:
	Dictionary definitions: infiltrate is a verb defined as “to cause (as a liquid) to permeate by penetrating its pores or interstices.” And the term infiltrant is the noun form of the verb, or the chemical substance which is infiltrated. The term topological, an adjective, is defined as “of or relating to topology.” And topology is defined as “topographic study of a particular place.” The term pattern is defined as “a natural or chance configuration.” The term surface is defined as “the exterior or upper boundary of an object or body.” The term feature is defined as “the structure form or appearance.” 

	The claim limitation “an infiltrant material infiltrated into the carbon nanotube layer to form a microbially-resistant topological pattern of surface features.” (instant claim 1, lines 3-4) includes the property of a microbially-resistant surface. If the prior art structure is the same, the property of a microbially-resistant surface would have also been the same (see, e.g., MPEP 2112.01-II).
	The claim limitation “topological pattern of surface features” (instant claim 1, line 4) is being interpreted as any a natural or chance configuration of a structure form or appearance on the exterior or upper boundary of the substrate on which the carbon nanotube layer is grown.


Disclosure of the Prior Art
	Jones et al. disclose that “A stent is a flexible, tubular mesh which physicians surgically insert into the passages of the human body to reduce localized flow constrictions and support a collapsed passageway.” (p. 1, §Introduction, lines 1-3)(instant claims 10-12, a medical device, an implantable/insertable medical device). Jones et al. further teaches that stents are made from stainless steel (SS) because of the material properties of SS including strength, well-understood and repeatable properties, and reasonable cost (p. 1, §Introduction, lines 12-17). Jones et al. further teaches that, in biomedical applications, SS does not react as well with the body as other materials, especially ceramics and polymers; and to improve the biocompatibility of the SS, metallic, ceramic and polymer coatings are used with some success (p. 1, §Introduction, lines 17-20). Jones et al. further teaches that restenosis (regrowing of the of tissue from the passageway wall onto and over the stent), and thrombosis (formation of blood clots), are known problems with stent implantation (p. 1, §Introduction, lines 21-29).

	Jones et al. teaches that “Carbon nanotube-templated fabrication (CNT-M) is achieved by patterning a growth catalyst on a substrate and growing a forest of vertically aligned CNTs on top of that pattern. The voids between the CNTs are then filled, or infiltrated, with a material to form a solid structure using CVD2.” (p. 1, §Introduction, lines 56-61). Jones et al. further teaches that “These voids can be filled with amorphous carbon, creating CI-CNT material. Because the infiltrated carbon is pyrolytic carbon, the structure as a whole becomes a pyrolytic carbon structure. As shown in Ref. [18], initial experiments with carbon deposition have shown that carbon-infiltrated structures exhibit a remarkable degree of compliance and strain in bending, where tension is the typical failure mode. High strain and superior biocompatibility mark CI-CNT as a potentially appropriate and even superior material to typical steels and alloys for stent fabrication.” (p. 2, col. 1, 1st 
	Regarding instant claim 8, Jones et al. teaches their method of making which is identical or substantially identical to Example 1 of the instant Application. Accordingly, the center-to-center distance would have also been the same (MPEP §2112.01). Particularly, Jones et al. teaches growing on a silicon substrate prepared as follows: “Using standard 4-in. silicon wafers, a 30-nm layer of alumina (Al2O3) was deposited using an e-beam evaporator (a). The alumina serves as a buffer layer to prevent diffusion of the iron layer into the silicon at the elevated CNT growth and infiltration temperatures. Following the alumina deposition, standard photolithography procedures were used to pattern AZ-3312 positive photoresist on a silicon substrate using a single full-size photolithography mask (b). Then, a 7-nm layer of iron was deposited using a thermal evaporator (c). The iron layer served as the catalyst for CNT growth and we chose to deposit 7 nm based earlier research [18]. The final catalyst pattern was obtained by sonicating the patterned wafer in liftoff agent to remove any remaining photoresist (d). The wafers were then diced into four individual pieces appropriately sized for the furnace.” [emphasis added] (paragraph bridging pp. 2-3).
	Jones et al further teaches the carbon nanotubes gown and infiltrated as follows: “The CNTs were grown using a CVD process (e). Samples were placed in heated from room temperature to 750 °C in about 15 min, while flowing H2 at 218 sccm. Once the temperature reached equilibrium, 275 sccm of C2H4 [(i.e. ethylene gas)] was added for 30 min to grow the carbon nanotubes. After 30 min, the C2H4 was switched off, stopping the nanotube growth. Following growth, carbon infiltration was performed, also using CVD (f). The furnace was allowed to ramp up to the infiltration temperature of 900 °C. Once the furnace had reached the new equilibrium temperature, 327 sccm of C2H4 was again added, and infiltration via CVD commenced. Infiltration lasted for 30 min. When infiltration was complete, the furnace was shut off, but not opened, thus allowing the samples to cool slowly to around 650 °C. Once this temperature was reached, the furnace was opened and samples were allowed to cool much faster to a temperature appropriate for handling. Samples were then removed from the furnace. Slight intrinsic stresses on the large end “pads” of the samples resulted in the pads self-separating from the silicon substrate, likely during cooling.” [emphasis added] (p. 3, col. 1, 1st full paragraph)(instant claim 8).
	Jones et al. teaches removing the CI-CNT from the silicon substrate as follows: “To effectively separate the delicate samples from the substrate, additional etching processes were required. The CVD process creates a floor layer of carbon on the substrate surface where CNTs were not grown, which must be removed. In addition, to remove the sample from the silicon substrate, the surface layer of silicon separating the substrate and the infiltrated structure. The carbon floor layer was removed using a planar dry etching machine flowing O2 and setting the generator power to 200W for a duration of 5 min (g). To fully remove the carbon floor layer, this dry etch process was repeated 3–5 times until the shiny surface of the silicon substrate was visible through the sample’s infiltrated CNT structure. Then, KOH was used to wet etch away the alumina and silicon until the sample was released from the substrate. The sample was placed in a bath of KOH solution heated to 100 °C and etched for approximately 30–45 min, or until the infiltrated CNT sample had visibly detached from the substrate (h). Once the sample was released, it was removed from the KOH bath, rinsed with room temperature distilled water, and dried accordingly. Note that once the sample had released from the substrate, extreme care was taken in handling the sample to minimize any sample breaks or fractures before testing. An example of a completed sample of the curved design is shown in Fig. 3 and more detail in Fig. 4.” [emphasis added] (p. 3, col. 1, 3rd paragraph)(instant claims 5 & 6).
	Regarding the claimed property of being microbally-resistant (instant claim 1) including a surface that limits microbial contact with the support substrate (instant claim 3) and “wherein the surface feature density is sufficient to limit microbial contact with the support substrate and insufficient for the surface features to act as a microbial growth substrate.” (instant claim 4), Jones et al. clearly describes a carbon prima facie case of either anticipation or obviousness has been established (see, MPEP §2112.01, particularly noting that: “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”)(instant claims 1, & 3-4, claimed antimicrobial properties).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over BOWDEN (US 2014/0094900; published April, 2014) in view of JONES (“An Exploration of Carbon-Filled Carbon Nanotubes as a Potential Material in Coronary Stents,” 2013; BYU, M.S. Thesis of Kristopher Neil Jones, pp. 1-87, as provided).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	BOWDEN teaches an apparatus comprising a porous material comprising ceramic nanotubes bound together with a filler wherein the ceramic nanotubes may 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BOWDEN is that BOWDEN does not expressly teach: (1) the infiltrate material is pyrolytic carbon; the diameter or center-to-center distance of the carbon nanotubes in the carbon nanotube layer.
	JONES teaches that “The carbon-infiltrated carbon nanotube (CI-CNT) material produced in this research is a pyrolytic carbon which can be made into designs similar to coronary arterial stents.” (p. 5, lines 6-7).
	Regarding the center-to-center distance being from 300 nm to 500 nm, JONES teaches fabrication (p. 13, §2.3.2) that is identical or substantially identical to the process disclosed in Example 1 of the instant Specification and therefore the resulting carbon nanotube center-to-center distance in the CI-CNT layer would also have been the same (MPEP §2112.01).
	Regarding the claimed property of being microbally-resistant (instant claim 1) including a surface that limits microbial contact with the support substrate (instant prima facie case of either anticipation or obviousness has been established (see, MPEP §2112.01, particularly noting that: “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”)(instant claims 1, & 3-4, claimed antimicrobial properties).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a pyrolytic carbon infiltrated carbon nanotube (CI-CNT) layer on an implantable/insertable medical device such as a stent, as suggested by BOWDEN, such that the nanotubes have a center-to-center distance of 300-500 nm per the disclosure of JONES, and produce the instantly claimed invention because the CI-CNT coated medical device, such as 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,517,995 (hereafter ‘995) in view of Jones et al. (“Fabrication and Testing of Planar Stent Mesh Designs Using Carbon-Infiltrated Carbon Nanotubes,” 2013; ASME, Journal of Nanotechnology in Engineering and Medicine, Vol. 4, No. 020903 pp. 1-7).
	Instant claim 1 is discussed above.
	‘995 claim 1 recites a superhydrophobic composition, comprising a pyrolyzed carbon-infiltrated (C-I) carbon nanotube (CNT) layer having a contact angle greater than or equal to 150 degrees […] a layer of CNT’s; and a carbon infiltrant material infiltrated into the layer of CNTs to form a CI CNT layer. Claims 8, 13-14 claim a medical device comprising the superhydrophobic surface, as recited in claim 1.
	The difference between the instantly rejected claims and the claims of ‘995 is that the claim of ‘995 do not expressly claim the physical parameters of the CNTs in the layer including the or center-to-center distance (instant claim 8).
	Jones et al. teaches a stent having a CI-CNT coating thereon, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘995 and the claims of ‘995 because the claims of ‘995 include a carbon infiltrated carbon nanotube layer (C-I CNT) which is structurally the same carbon infiltrated carbon nanotube layer of the instantly rejected claims. The skilled artisan would have been motivated to modify the claims of ‘995 and produce the instantly rejected claim because the more precisely defined physical parameters would have 
This is a provisional obviousness-type double patenting rejection.

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,271,853 (hereafter ‘853) in view of Jones et al. (“Fabrication and Testing of Planar Stent Mesh Designs Using Carbon-Infiltrated Carbon Nanotubes,” 2013; ASME, Journal of Nanotechnology in Engineering and Medicine, Vol. 4, No. 020903 pp. 1-7).
	Instant claim 1 is discussed above.
	 ‘853 claim 1 recites a vascular stent assembly, comprising: at least a first and second strut, […] wherein the assembly is formed from graphite carbon-infiltrated carbon nanotubes (CI-CNTs).
	The difference between the instantly rejected claims and the claims of ‘853 is that the claim of ‘853 do not expressly claim the physical parameters of the CNTs in the layer including the center-to-center distance (instant claim 8).
	Jones et al. teaches a stent having a CI-CNT coating thereon, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘853 because the claims ‘853 include a carbon infiltrated carbon nanotube layer (CI CNT) which is structurally the same carbon infiltrated carbon nanotube .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fazio et al. ("Material Properties of Carbon-Infiltrated Carbon Nanotube-Templated Structures for Microfabrication of Compliant Mechanisms," 2011; ASME, Proceedings of the ASME 2011 International Mechanical Engineering Congress & Exposition, November 11-17, 2011, Denver, Colorado, USA; ASME Paper No. IMECE2011-64168, pp. 1-10) is cited as Reference No. 18 in Jones et al. and teaching carbon-infiltrated carbon nanotubes (see whole document).
Claims 1-12 are pending and have been examined on the merits. Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; claims 1-12 are rejected under 35 U.S.C. 102(a)(1); claims 1-12 are rejected under 35 U.S.C. 103; and claims are rejected based upon obviousness-type double 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                  

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the term topography includes the definition “2 a : the configuration of a surface including its relief and the position of its natural and manmade features  b : the physical or natural features of an object or entity and their structural relationships”, a definition that appears more consistent with the claimed subject matter but the claims do not include the term topographic pattern.
        2 Chemical Vapor Deposition.